WILHOIT, Judge,
concurring in result.
Because of the singular reasoning of the Court in Baker v. Commonwealth, Ky., 677 S.W.2d 876 (1984), followed in Gray v. Commonwealth, Ky., 695 S.W.2d 860 (1985), I concur in the majority opinion. Although the appellant does not specifically argue on appeal that the instruction on second-degree assault, which instructed on wantonness, should not have been given, at trial he objected “to the instructions dealing with wanton[n]ess or recklessness,” and on appeal he maintains “there was not even a proffer of evidence that wantonness or recklessness was involved.” Contrary to the appellee’s argument, I believe the appellant’s failure now to specifically attack the second-degree assault instruction does not constitute a waiver of his complaint with respect to the self-protection instruction.